DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “amorphous shape”. However, amorphous means non-crystal. It does not limit a shape. Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al (CN 105970333).
In setting forth this rejection a machine translation of CN 105970333 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation USPGPub. 
Gong teaches a composition comprising polyphenylene sulfide, 1.6 wt% of copper powder (4/251, the amount of ammonium perfluorooctanoate is 11 parts, persulfate 9, PVA 22, PEO 18 and borate 6), glass fiber and carbon fiber, graphite (i.e. lubricant) and borate [0018, 0032-0037]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4, 7, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (JP2007-070587). 
In setting forth this rejection a machine translation of JP2007-070587 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Tanaka teaches a molded article made from a composition comprising 15-50 wt% polyarylene sulfide, and 5-40 wt% a metal powder and/or carbon fiber, and boron nitride powder (nucleating agent) [0009, 0026, 0030, 0039, 0086, 0052, 0001]. Example 6 contains 19 parts of PPS and 5 parts of copper powder, example 18 contains 24 parts of PPS and 5 parts of carbon fiber. The metal powder has an average particle size of 0.1-50um in spherical, flaky shape [0033-0034]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Tanaka does not explicitly disclose an example containing both metal powder and carbon fiber.
However, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). The combination of example 6 and example 18 would result in a composition comprising 2.5 wt% of metal powder. 
Claim 2, 5-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (JP2007-070587) in view of Kim et al (WO 2017200203, equivalent with US 2019/0144609).
Claim 2: Tanaka teaches the limitation of claim 1, as discussed above. 
Tanaka does not teach PAS having viscosity and molecular weight like claimed. 
However, Kim discloses a PAS composition for automobile parts or electric parts through injection molding [0002, 0014]. PAS has a number average molecular weight of 10,000 to 30,000 and a melt viscosity of 300-10000 poise at 300°C [0024, 0025]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize PAS having claimed molecular weight and viscosity because it is recognized in the art that such PAS is suitable for injection molding to make automobile parts or electric parts.  
Claim 5-6: Tanaka teaches the limitation of claim 1, as disclosed above. Tanaka further teaches the composition can comprise reinforcing material such as glass fiber [0051]. 
Tanaka does not teaches the dimension of glass fiber or surface treating agent.
However, Kim teaches the glass fiber may have an average diameter of 6-15 um and an average length of 2-5mm and surface treated with amino silane, the glass fiber is an alumino-borosilicate glass fiber [0028-0029, table 1]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize glass fiber like claimed because it is recognized in the art glass fiber like claimed is suitable for a composition for automobile parts or electric parts through injection molding. 
Claim 9: Tanaka teaches the limitation of claim 1, as disclosed above. 
Tanaka does not teaches a compatibilizer like claimed.
However, Kim teaches a compatibilizer like mercaptosilane compound is used to improve the interfacial adhesion of the resin composition [0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a compatibilizer like claimed to improve the interfacial adhesion of the resin composition. 
Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No.16/792,744. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘744 teaches a composition comprising PAS, metal particles, inorganic fibers and a nucleating agent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763